Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1-3 and 5-22 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.

The closest prior art includes:
Tatsumi, et al. (US Patent 8,823,209 B2) teaches the structure of a system using hierarchical power domains and a power management unit controlling power supply to eh plurality of power domains based on a power management policy. 

Brinks, et al. (US Patent Publication 2012/0054511 A1), teaches another system with hierarchical power domains and teaches using an interconnect to communicate data between controllers of each power domain to create and enforce power management policies for the power domains.  

However, none of the references taken individually or in combination teaches the combination of limitations found in independent claims 1, 21 and 22. Specifically, the cited references do not teach “the power mode information comprises power mode constraining information issued to the given power controller from an adjacent level power controller at an adjacent level in the hierarchical relationship over the communication link connecting the given power controller and the adjacent level power controller.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2 November 2021